968 F.2d 1215w
Medicare & Medicaid Guide P 40,356NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.QUEEN CITY HOME HEALTH CARE COMPANY, Plaintiff-Appellant,v.Louis W. SULLIVAN, Defendant-Appellee.
No. 91-3558.
United States Court of Appeals, Sixth Circuit.
June 26, 1992.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION